900 F.2d 253Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.KING INDUSTRIES, INC., Plaintiff-Appellant,v.WORLCO DATA SYSTEMS, INC.;  Copelco Leasing Corporation,Defendants-Appellees,aCopelco Financial Services Group, Inc., Defendant.KING INDUSTRIES, INC., Plaintiff-Appellant,v.WORLCO DATA SYSTEMS, INC.;  Copelco Leasing Corporation,Defendants-Appellees,andCopelco Financial Services Group, Inc., Defendant.
Nos. 89-2655, 89-2768.
United States Court of Appeals, Fourth Circuit.
Submitted:  Jan. 4, 1990.Decided:  March 26, 1990.

Appeals from the United States District Court for the Eastern District of Virginia, at Norfolk.  J. Calvitt Clarke, Jr., District Judge;  Richard B. Kellam, Senior District Judge.  (CA 88-783-N)
Judith M. Cofield, Shuttleworth, Ruloff, Giordano & Kahle, P.C., Virginia Beach, Va., for appellant.
Raymond C. Nugent, Stackhouse, Rowe & Smith, Norfolk, Va.;    Lisa N. Speers, Schnader, Harrison, Segal & Lewis, Washington, D.C.;    Diana S. Donaldson, Paul G. Gagne, Schnader, Harrison, Segal & Lewis, Philadelphia, Pa., for appellees.
E.D.Va.
AFFIRMED.
Before POWELL, Associate Justice (Retired), United States Supreme Court, sitting by designation, and K.K. HALL and WILKINS, Circuit Judges.
PER CURIAM:


1
King Industries, Inc.  (King) appeals the order of the district court granting judgment on the pleadings to Worlco Data Systems, Inc. and dismissing its complaint against Copelco Leasing Corporation.  King contends that judgment on the pleadings and dismissal were inappropriate because genuine issues of material fact exist concerning its breach of warranty and fraudulent inducement claims.  King also asserts that the district court erred in dismissing as moot its claim for declaratory relief.


2
Our review of the record discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  King Industries, Inc. v. Worlco Data Systems, Inc., C/A No. 88-783-N (E.D.Va. March 6, 1989).

AFFIRMED